In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                            ____________________

                             NO. 09-13-00237-CV
                            ____________________

     IRIKA SHIPPING S.A. AND PROSPERITY MANAGEMENT S.A.,
                            Appellants

                                       V.

                  QUINTON HENDERSON, Appellee
_________________________________      ______________________

                On Appeal from the 136th District Court
                       Jefferson County, Texas
                      Trial Cause No. D-185,296
____________________________________________                      ____________

                         MEMORANDUM OPINION

      This is an appeal of a jury verdict and judgment awarding a longshoreman

damages for injuries he claims he sustained when he slipped and fell while

working on the deck of a vessel. We reverse the trial court’s judgment and remand

for a new trial.




                                       1
                                 UNDERLYING FACTS

       Quinton Henderson (Henderson), a longshoreman, alleges that he sustained

injuries when he fell while he was working on the deck of the M/V Tina III 1 (the

Vessel). Henderson filed suit against Irika Shipping S.A. (Irika), the manager of

the Vessel, and Prosperity Management S.A. (Prosperity), the owner of the Vessel,

pursuant to 33 U.S.C. § 905(b) for negligence. A jury found that the negligence of

Irika, Prosperity, and Henderson proximately caused the occurrence in question,

allocated a percentage of negligence to each party, and awarded Henderson

$1,734,943.00 in damages. Irika and Prosperity filed this appeal challenging the

Amended Final Judgment entered in favor of Henderson. Irika and Prosperity filed

a joint brief on appeal and will be collectively referenced as “the Vessel

Defendants” or “Appellants.” Appellants raise three issues on appeal arguing that

(1) the trial court erred in denying their motion for directed verdict, (2) the

evidence is legally and factually insufficient to support the verdict, and (3) the trial

court erred in omitting requested language in the charge and in the issues submitted

to the jury.




       1
        The Vessel was named the M/V Tina III at the time of the accident, and
later renamed by subsequent owners.

                                           2
      The Vessel is a bulk carrier that transports cargo, including but not limited to

“petcoke.”2 Henderson claims he slipped and fell “in a mixture of petcoke and

water in an area that was freshly painted, slippery when dry and did not have non-

skid paint.” In his First Amended Petition, Henderson alleged that Prosperity and

Irika owed him a duty of care, that they were negligent and breached their duty of

care, and that he was injured as a result thereof. At the time of the alleged accident,

the Vessel was docked at the Valero terminal in Port Arthur. Henderson’s

employer, Kinder Morgan, was acting as a stevedore at the time of his accident and

Henderson was monitoring the loading of “petcoke” via a loading arm into the

holds of the Vessel. 3

      Henderson testified that there were non-skid walkways on both sides of the

Vessel, but not between the hatches. He stated that the deck was slippery, wet from

rain, and shiny, as though it had recently been painted. Jordan May, Henderson’s

trainee, who was working with Henderson on the day of the accident, testified that

the petcoke makes the deck slippery, especially during the rain. May testified that
      2
       “Petcoke” is an abbreviation used for “petroleum coke,” “a solid
nonvolatile residue which is obtained as the final still product in the distillation of
crude petroleum and whose purity makes it desirable . . . as a fuel[.]” WEBSTER’S
THIRD NEW INT’L DICTIONARY 1691 (2002).
      3
       According to Henderson, a surveyor monitored the loading, and the
surveyor, along with the captain or officer, dictated the amount of petcoke loaded
into each particular hold.
                                          3
the deck was wet and appeared freshly painted, petcoke dust had fallen onto the

deck, and the weather was rainy and cold. Henderson and May both testified that

one of the Vessel’s crew members had slipped on the deck before Henderson fell.

Henderson testified that he knew the deck could become slippery if petcoke landed

on the deck’s surface and that the rain caused the deck to be even more slippery.

Henderson did not advise anyone on the Vessel that the deck was slippery even

when dry. Henderson explained to the jury that he was monitoring the petcoke load

and approached the next hatch when he slipped and fell between the hatches. He

believed the fall was caused by the wet deck and lack of a non-skid surface.

      Captain Sergiy Balakirev, who served on the Vessel, testified by video

deposition that there is non-skid paint on the deck in some areas of the Vessel, but

not between the hatch coamings. Balakirev also testified that there was light rain

on the day of Henderson’s accident, that the crew knew that petcoke raises dust

during loading, and that the petcoke dust will fall onto the deck. Cory Hargis, a

marine surveyor, also testified that petcoke is dusty and typically falls onto the

Vessel’s deck during the loading process.




                                         4
      In its safety manual,4 Irika states it has an obligation to take “reasonable

practicable steps to safeguard the health and safety aboard ship of all employees

and other persons who may be affected by [Irika’s] acts or omissions[,]” including

the duty to provide “the means for all places of work in the ship to be in a

condition that is safe and without risk to health.” The policy requires that “all

places of work are kept clean and tidy[]” and that “[d]ecks and alleyways of the

vessel are kept clean and free from slippery substances[.]” The vessel’s master is

required to “ensure that a safe means of access is provided and maintained to any

place on the ship at which a person may be expected to be.” Irika’s policies further

provide:

      The Regulations for Safe Movement on Board Ship place an
      obligation on the Master to ensure that a safe means of access is
      provided and maintained to any place on the ship at which a person
      may be expected to be. . . . Places on the ship at which a person may
      be, include accommodation areas as well as normal places of work.
      Persons in this context include dock workers and other visitors to the
      ship on business but excludes person who have no right to be on the
      ship.

      ...

      All deck surfaces used for transit about the ship and all passageways,
      walkways and stairs shall be properly maintained and kept free from
      materials or substances liable to cause a person to slip or fall. . . .


      4
       According to testimony at trial, Irika’s safety manual was promulgated in
accordance with the International Safety Management (ISM) Code.
                                         5
      Where an area is made slippery by snow, ice or water, sand or some
      other suitable material should be spread over the area. Spills of oil or
      grease etc[.] must be cleaned up as soon as practicable and the place
      guarded until clean.

      ...

      Particular attention shall be given to ensure the safe movement about
      the ship of dock-workers and visitors who will be less familiar with
      possible hazards, especially on working docks.

      ...

      Decks which need to be washed down frequently or are liable to
      become wet and slippery, shall be provided with effective means of
      draining water. . . .

Konstantinos Tsangaios, a former port captain, testified that Irika and Prosperity

had entered into an agency agreement, which provided that Irika was the agent for

Prosperity. Tsangaios and Balakirev both testified that the Vessel’s crew was

responsible for following Irika’s policies. Balakirev affirmed that (1) the policies

were established to prevent unsafe acts and personal injuries, including avoidable

incidents that may cause personal injury; (2) safety is essential to Irika’s operating

objectives; (3) the policies are intended to protect both personnel and others doing

business on the Vessel; (4) certain officers were responsible for keeping watch




                                          6
over cargo operations; (5) the Vessel’s bosun 5 is required to ensure that transit

areas are safe and clean; and (6) the officer on duty must make rounds at least once

per hour.

      Henderson’s expert witness, Captain Mitchell Stoller, a maritime consultant

and former captain, testified that Irika failed to follow its own safety procedures.

Stoller, who had served as captain on different Exxon vessels, explained that

Exxon requires “the whole main weather deck with non-skid.” Stoller testified that

the Vessel’s chief mate has overall responsibility for cargo operations and has a

duty to intervene if loading is proceeding in an unsafe manner. He testified that the

vessel’s crew is charged with knowledge of the weather conditions and that a

person has knowledge of the condition when it is raining and petcoke has fallen

onto the deck. According to Stoller, petcoke mixed with water is oily and slippery

and if a slippery substance is on the deck, Irika’s policy required Irika to

immediately clean the deck. He explained that the “transit area where the

longshoremen transverse did not comply with [Irika’s] manual.”

      The Vessel Defendants’ witness, David Scruton, a marine surveyor and

consultant, testified that petcoke is extremely dusty and the petcoke dust generally

      5
      “Bosun” is a variation of “boatswain.” WEBSTER’S THIRD NEW INT’L
DICTIONARY 244, 258 (2002). He is a vessel crewmember that acts much like the
foreman of the deck crew.
                                         7
covers the entire vessel, but can build up in certain areas. Scruton confirmed that

this is a normal and expected condition during petcoke loading. He testified that

the deck would be slightly more slippery if water was mixed with the petcoke dust,

but that this is an “acceptable condition[.]” Thus, he opined that appellants did not

violate their own policy.

      Another one of the Vessel Defendants’ witnesses, John Petersen, tendered as

an expert in marine coatings and safety, testified that when petcoke and water mix

it creates a slippery condition and that this caused Henderson’s fall. Petersen stated

that the Intersheen 579 paint that was used by the Vessel Defendants to paint the

deck of the Vessel is not slippery when dry. He testified that in his experience non-

skid paint is generally not applied “athwartship, between the hatches[.]” However,

if the Vessel owner wanted to place non-skid in the areas between the hatches it

was the Vessel owner’s “prerogative” to do so. On direct examination Petersen

testified that applying sand is the standard and best way to address an area that has

become slippery, but that rubber mats could also be used. Petersen testified that the

deck is more slippery when wet and that during cargo operations, it is normal,

anticipated, and expected that cargo residue falls onto the vessel deck and has to be

cleaned. He confirmed that, per Irika’s manual, Irika employees are responsible for

spreading sand or some other material on areas that have become slippery because

                                          8
of snow, ice, or water. Petersen also confirmed that a vessel’s crew is aware of the

weather forecast and knows there will be some spillage of cargo onto the deck.

      The parties stipulated that on the day Henderson allegedly slipped and fell

that: (1) “the areas of the main deck of the vessel with nonskid paint were the

walkways running fore and aft and the areas forward and aft around the mooring

winches and the anchor []windlass as well as around some bollards or capstans on

the main deck[;]” and (2) “there was no nonskid paint on the surface of the main

deck in the areas between the hatches.” The matter was submitted to the jury on a

negligence claim. The jury returned a verdict finding that the negligence of (1)

Prosperity, Irika, and Henderson proximately caused the fall; and that (2)

Prosperity was thirty percent negligent, Irika was forty percent negligent, and

Henderson was thirty percent negligent. Irika and Prosperity filed a joint motion

for judgment notwithstanding the verdict which was overruled. The trial court

entered a Judgment and then an Amended Final Judgment in favor of Henderson.

The trial court denied the motion for new trial. Prosperity and Irika timely filed a

joint notice of appeal.

                                ISSUES ON APPEAL

      The Vessel Defendants raise three issues on appeal. They argue: (1) the trial

court erred as a matter of law in failing to dismiss the claim because the entire

                                         9
action is a “proscribed claim for unseaworthiness”; (2) there is insufficient

evidence to support the jury’s verdict; and (3) the trial court erred in submitting the

charge to the jury.

      MOTION FOR DIRECTED VERDICT AND LEGAL SUFFICIENCY CHALLENGE

      Appellants contend that Henderson’s negligence claim is an unrecoverable

claim for unseaworthiness and that, consequently, the trial court erred by denying

their motion for directed verdict. A trial court may grant a directed verdict “if no

evidence of probative force raises a fact issue on the material questions in the suit.”

Prudential Ins. Co. of Am. v. Fin. Review Servs., Inc., 29 S.W.3d 74, 77 (Tex.

2000); Exxon Mobil Corp. v. Kinder Morgan Operating L.P., 192 S.W.3d 120, 126

(Tex. App.—Houston [14th Dist.] 2006, no pet.).

      Prior to the 1972 amendment to the Longshore and Harbor Workers’

Compensation Act, the unseaworthiness doctrine was available to longshoremen

who were injured while loading a ship or vessel. See, e.g., Seas Shipping Co. v.

Sieracki, 328 U.S. 85 (1946). An unseaworthiness claim “could be proven merely

by showing that a dangerous condition existed on the ship; no showing of fault on

the part of the owner was necessary, and even if the unsafe condition had been

created by the stevedore, the shipowner was liable for the longshoreman’s

injuries.” Lieggi v. Mar. Co. of Phil., 667 F.2d 324, 326 (2nd Cir. 1981). Section

                                          10
905(b) eliminated a longshoreman’s ability to impose strict liability on the vessel

owner:

      In the event of injury to a person covered under this Act caused by the
      negligence of a vessel, then such person . . . may bring an action
      against such vessel as a third party in accordance with the provisions
      of section 33 of this Act [33 USCS § 933], and the employer shall not
      be liable to the vessel for such damages directly or indirectly and any
      agreements or warranties to the contrary shall be void. If such person
      was employed by the vessel to provide stevedoring services, no such
      action shall be permitted if the injury was caused by the negligence of
      persons engaged in providing stevedoring services to the vessel. . . .
      The liability of the vessel under this subsection shall not be based
      upon the warranty of seaworthiness or a breach thereof at the time the
      injury occurred. . . .

33 U.S.C. § 905(b) (emphasis added); Scindia Steam Navigation Co. v. De Los

Santos, 451 U.S. 156, 164-65 (1981). By eliminating the warranty of

seaworthiness, “[c]ongress intended to make the vessel answerable for its own

negligence and to terminate its automatic, faultless responsibility for conditions

caused by the negligence or other defaults of the stevedore.” Scindia Steam

Navigation Co., 451 U.S. at 168.

      To establish a claim under section 905(b), the plaintiff must show that the

vessel owner violated what the courts have described as one of three duties: the

turnover duty, the active control duty, and the duty to intervene. Id. at 161, 167-68;

Helaire v. Mobil Oil Co., 709 F.2d 1031, 1036 (5th Cir. 1983). The “turnover

duty,” relates to the condition of the ship upon the commencement of stevedoring
                                         11
operations, and the vessel owner is charged with the duty to warn longshore

workers of latent hazards that are known to the shipowner or should be known to it

in the exercise of reasonable care. Howlett v. Birkdale Shipping Co., 512 U.S. 92,

98 (1994). “Latent hazards” are defined in this context as hazards that are not

known to the longshoreman and that would be neither obvious to nor anticipated

by a skilled worker in the competent performance of his work. Id. at 99-100. The

“active control duty” applies once stevedoring operations have begun, and it

provides that a vessel owner must exercise reasonable care to prevent injuries to

longshoremen in areas that remain under the “active control of the vessel[.]”

Scindia Steam Navigation Co., 451 U.S. at 167. Finally, the “duty to intervene”

arises after the stevedore’s cargo operations have begun and it concerns the vessel

owner’s duty or obligation to intervene when the vessel owner has actual

knowledge of a danger to a longshoreman, and knowledge that the longshoreman’s

employer is not acting reasonably to protect its employees with respect to cargo

operations in areas under the principal control of the independent stevedore.

Howlett, 512 U.S. at 100-01. “[T]he shipowner is not liable to the longshoremen

for injuries caused by dangers unknown to the owner and about which he had no

duty to inform himself.” Scindia Steam Navigation Co., 451 U.S. at 172. With

respect to the duty to intervene, “absent contract provision, positive law, or custom

                                         12
to the contrary . . . the shipowner has no general duty by way of supervision or

inspection to exercise reasonable care to discover dangerous conditions that

develop within the confines of the cargo operations that are assigned to the

stevedore.” Id.

      Appellants contend that Henderson’s negligence claim is based solely on a

design defect, i.e., the lack of non-skid paint, which appellants argue is nothing

more than an unseaworthiness claim. Henderson argues that the Vessel’s deck was

slippery and unsafe because it had been freshly painted, it was slippery even when

dry, it had petcoke and rain water on the deck’s surface, and it lacked non-skid

paint in the area where he fell. At trial, Henderson introduced copies of Irika’s

manual and guidelines, as well as testimony from an expert witness that Irika’s

own documents required Irika to “prevent unsafe acts, personal injury, damage to

property and environment, to protect all personnel, not just ship employees . . .

including dock workers, from avoidable injury and hardship[,]” and that Irika

failed to follow its own policy. Henderson argued that Irika and Prosperity were

responsible for transit areas. Henderson also emphasized other statements in the

Irika manual where it stated “[a]ll deck surfaces used for transit about the ship and

[that] all pathways, walkways and stairs shall be maintained and kept free from

materials or substances liable to cause a person to slip or fall” and “[w]here an area

                                         13
is made slippery by snow, ice or water, sand or some other suitable material should

be spread over the area.”

      Section 905(b)’s negation of a vessel’s liability for unseaworthiness was not

intended “‘to derogate from the vessel’s responsibility to take appropriate

corrective action where it knows or should have known about a dangerous

condition’ as long as the vessel was not ‘chargeable with the negligence of the

stevedore or employees of the stevedore.’” Scindia Steam Navigation Co., 451
U.S. at 166 n.13 (quoting S. Rep. No. 92-1125, p. 10, 11 (1972)). In this case,

Henderson’s negligence claim is not solely based on the lack of non-skid paint

between the hatches or a “design defect,” but it is also based on the slippery deck

created by the accumulation of water and petcoke dust, and the presence of fresh

paint on the deck’s surface. There was sufficient evidence to establish that

Henderson was asserting a negligence claim that fits within one or more of the

Scindia duties. See Helaire, 709 F.2d at 1038-39; see also Lieggi, 667 F.2d at 328;

Rawlins v. United States, 56 F. Supp. 2d 741, 743, 749-50 (E.D. Tex. 1999)

(holding the United States liable for negligence under section 905(b) when a

longshoreman slipped and fell on a vessel’s deck on which oil or hydraulic fluid

and rain water were present). Accordingly, the trial court could reasonably

conclude that Henderson’s negligence claim was not an attempt to invoke the

                                        14
unseaworthiness remedy and therefore the trial court properly denied the motion

for directed verdict. We overrule issue one.

      In their second issue, appellants makes a similar challenge to the legal

sufficiency of the evidence, arguing that the evidence is legally insufficient to

support the jury’s verdict. Legal sufficiency challenges are characterized as either

“no evidence” challenges or “matter of law” challenges, depending on which party

has the burden of proof. Raw Hide Oil & Gas, Inc. v. Maxus Exploration Co., 766
S.W.2d 264, 275 (Tex. App.—Amarillo 1988, writ denied). Because Henderson

did not have the burden of proof on the issues, the Vessel Defendants must

demonstrate in their appeal that no evidence supports the jury’s findings to prevail

on the legal sufficiency arguments that it advances in issue two. See Croucher v.

Croucher, 660 S.W.2d 55, 58 (Tex. 1983); Christus St. Mary Hosp. v. O’Banion,

227 S.W.3d 868, 873 (Tex. App.—Beaumont 2007, pet. denied).

      We use the same objective standard to evaluate whether the evidence

presented to a jury is legally sufficient to support a verdict, as we did to examine

the denial of the directed verdict. Am. Cas. Co. v. Hill, 194 S.W.3d 162, 164 (Tex.

App.—Dallas 2006, no pet.) (citing City of Keller v. Wilson, 168 S.W.3d 802, 823

(Tex. 2005)). If the evidence being reviewed allowed reasonable and fair-minded

people to reach the verdict being reviewed, the appeals court is required to uphold

                                         15
the judgment. City of Keller, 168 S.W.3d at 827. In a legal sufficiency review,

appellate courts are to “credit favorable evidence if reasonable jurors could, and

disregard contrary evidence unless reasonable jurors could not.” Id.; see also

Kroger Tex. Ltd. P’ship v. Suberu, 216 S.W.3d 788, 793 (Tex. 2006). A legal

sufficiency challenge will be sustained “when, among other things, the evidence

offered to establish a vital fact does not exceed a scintilla.” Suberu, 216 S.W.3d at

793. “Evidence does not exceed a scintilla if it is ‘so weak as to do no more than

create a mere surmise or suspicion’ that the fact exists.” Id. (citing Ford Motor Co.

v. Ridgway, 135 S.W.3d 598, 601 (Tex. 2004)).

      As noted above, there is evidence in the record that the Vessel Defendants

were negligent and breached one or more of the Scindia duties. There was some

evidence in the record from which a reasonable jury could have concluded that

Irika and Prosperity breached either the turnover duty, the active control duty, or

the duty to intervene. There was testimony that when the Vessel docked in Port

Arthur her deck appeared shiny, freshly painted and that it was slippery when dry.

There was testimony from Stoller that if a slippery substance is on the deck, Irika’s

policy required Irika to immediately clean the deck, and that the Vessel Defendants

failed to comply with the Irika manual. Furthermore, Henderson and May testified

that they saw a crew member of the Vessel slip on the deck prior to Henderson’s

                                         16
fall. And there was some evidence that the Vessel Defendants knew about the risks

to others from slippery and hazardous conditions, and that their own manual

imposed upon them the duty to spread sand or use mats in certain areas. Although

the defendants disputed the evidence and had controverting testimony from other

witnesses, we conclude that the evidence is legally sufficient to support a jury

finding that appellants were negligent for either failing to turnover a vessel on

which longshoremen could work in reasonable safety, for breaching the active

control duty pertaining to the areas of the deck still under the control of the Vessel

Defendants, or for failing to intervene. Notably, there was also some evidence that

the Vessel Defendants failed to spread sand or use mats in areas where the

longshoreman would be working, where there was a slippery condition, fresh non-

skid paint, water, and petcoke. Furthermore, the jury’s apportionment of fault

between the parties was not legally insufficient, because there was some evidence

in the record that would support a finding allocating the percentages of fault that

the jury assigned to Irika, Prosperity, and Henderson. Accordingly, we also

overrule the appellants’ legal sufficiency challenge as outlined in issue two.

                                   JURY CHARGE

      Appellants argue that the trial court submitted an improper charge to the

jury. The trial court shall submit instructions and definitions as shall be proper to

                                         17
enable the jury to reach a verdict and which are raised by the written pleadings and

the evidence. Tex. R. Civ. P. 277, 278. We review alleged jury charge error under

an abuse of discretion standard. Tex. Dep’t of Human Servs. v. E.B., 802 S.W.2d
647, 649 (Tex. 1990) (op. on reh’g); Lake Conroe Med. Ctr., Ltd. v. KMT Bldg.

Co., 290 S.W.3d 541, 548 (Tex. App.—Beaumont 2009, no pet.). We may not

reverse for charge error unless the error “probably caused the rendition of an

improper judgment[.]” Tex. R. App. P. 44.1(a)(1); Shupe v. Lingafelter, 192
S.W.3d 577, 579-80 (Tex. 2006). To determine whether an alleged error in the jury

charge is reversible, we must consider the pleadings of the parties, the evidence

presented at trial, and the charge in its entirety. Pinnacle Anesthesia Consultants,

P.A. v. Fisher, 309 S.W.3d 93, 109 (Tex. App.—Dallas 2009, pet. denied).

Submitting the controlling issues to the jury in a logical, simple, clear, fair, correct,

and complete manner is the goal of the jury charge. Hyundai Motor Co. v.

Rodriguez, 995 S.W.2d 661, 664 (Tex. 1999). A “controlling issue” is an issue that

requires a factual determination to render judgment in the case. Smooth Solutions

L.P. v. Light Age, Inc., No. 04-08-00093-CV, 2009 Tex. App. LEXIS 4695, at *8

(Tex. App.—San Antonio June 24, 2009, no pet.) (mem. op.). The trial judge must

submit to the jury the controlling questions, instructions, and definitions raised by

the pleadings and supported by the evidence. See Triplex Commc’ns v. Riley, 900

                                           18
S.W.2d 716, 718 (Tex. 1995); see also Tex. R. Civ. P. 278. The trial court has

broad discretion to fashion the jury charge, so long as it is legally correct. Hyundai

Motor, 995 S.W.2d at 664.

      A trial court is afforded greater discretion in submitting a jury instruction

than a jury question; however, that discretion is not absolute. Robin v. Entergy Gulf

States, Inc., 91 S.W.3d 883, 886 (Tex. App.—Beaumont 2002, pet. denied). Texas

Rule of Civil Procedure 277 requires the trial court to “submit such instructions

and definitions as shall be proper to enable the jury to render a verdict.” Tex. R.

Civ. P. 277. We must examine the jury charge in its entirety, not merely a small

portion taken out of context. See Island Recreational Dev. Corp. v. Republic of

Tex. Sav. Ass’n, 710 S.W.2d 551, 555 (Tex. 1986). The issue of whether terms are

properly defined or the instruction properly states the law is a question of law

reviewed de novo on appeal. Robin, 91 S.W.3d at 886; see also Transcon. Ins. Co.

v. Crump, 330 S.W.3d 211, 225 (Tex. 2010). But, we may not reverse a judgment

because of the “failure to submit other and various phases or different shades of the

same question.” Tex. R. Civ. P. 278.

      “When an instruction, question, or definition is requested and the provisions

of the law have been complied with and the trial judge refuses the same, the judge

shall endorse thereon ‘Refused,’ and sign the same officially.” Tex. R. Civ. P. 276.

                                         19
Preservation generally depends on whether the complaining party timely and

plainly made the trial court aware of the complaint and obtained a ruling. Ford

Motor Co. v. Ledesma, 242 S.W.3d 32, 43 (Tex. 2007). Absent an endorsement on

the proposed jury charge, the record must demonstrate that the trial court otherwise

ruled on the request, either expressly or implicitly, for potential error to be

preserved. Jones v. Cortes, No. 02-10-00304-CV, 2011 Tex. App. LEXIS 7385, at

*9 (Tex. App.—Fort Worth Sept. 8, 2011, no pet.) (mem. op.).

      To preserve error regarding the charge, the party must specifically object in

sufficient detail to notify the trial court of the error and thus afford the court the

opportunity to correct the error. The party should also explain the grounds of the

objection. In re B.L.D., 113 S.W.3d 340, 349 (Tex. 2003); Wilgus v. Bond, 730
S.W.2d 670, 672 (Tex. 1987). Any complaint as to a question or an instruction is

waived unless it is specifically included in the objection. Tex. R. Civ. P. 274.

Additionally, the complaints made on appeal must comport with the objections and

arguments made at trial. See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). If the

appellate court concludes that the trial court instructed the jury incorrectly on the

controlling law, it will require the court of appeals to remand the case for a new

trial. Spencer v. Eagle Star Ins. Co. of Am., 876 S.W.2d 154, 158 (Tex. 1994).




                                         20
      Irika and Prosperity contend on appeal that they submitted a proposed jury

charge that would have properly instructed the jury on the law of negligence

pursuant to section 905(b), including instructions that appellants do not owe a duty

to provide a seaworthy vessel, must have warned of a hazard on the vessel or a

hazard with respect to the vessel’s equipment only under certain circumstances,

owe a different standard of care after stevedoring operations begin, and only owe a

duty to intervene under certain circumstances. Appellants’ proposed charge was

not marked “refused” and the record does not demonstrate that the trial court

otherwise ruled on the proposed charge. 6 Accordingly, our review is limited to

whether or not the objections voiced by appellants were sufficient to preserve the

alleged error and whether or not the trial court instructed the jury correctly on the

controlling law. See Tex. R. App. P. 33.1(a).

      The trial court instructed the jury as follows:

            “NEGLIGENCE” with respect to Prosperity Management,
      S.A. and Irika Shipping, S.A. means the failure to exercise reasonable
      care under the circumstances. A vessel owner and operator such as
      defendants must exercise reasonable care before the plaintiff’s
      employer, here Kinder-Morgan, begins its operations on the vessel.
      This means Prosperity Management, S.A. and Irika Shipping, S.A.
      must use reasonable care to have the vessel and its equipment in such
      condition that an expert and experienced ship loading company would
      6
       Appellants contend that their proposed charge was discussed during an
informal charge conference, but there is no transcript or other document supporting
such contention in the appellate record currently before us.
                                         21
      be able, by the exercise of reasonable care, to carry on its work on the
      vessel with reasonable safety to persons and property. Once Kinder-
      Morgan began operations on the M/V TINA III, if either Prosperity
      Management, S.A. or Irika Shipping, S.A. actively involved itself in
      those operations, it must exercise reasonable care in doing so. If, after
      Kinder-Morgan began operations on the M/V TINA III, either
      Prosperity Management, S.A. or Irika Shipping, S.A. maintained
      control over equipment or over an area of the vessel on which the
      plaintiff could reasonably have been expected to go in the
      performance of his duties, the defendant must use reasonable care to
      avoid exposing the plaintiff to harm from the hazards the plaintiff
      could reasonably have been expected to encounter from such
      equipment or in such area. Finally, if after Kinder-Morgan began its
      operations on the vessel, either Prosperity Management, S.A. or Irika
      Shipping, S.A. learned that an apparently dangerous condition existed
      or had developed in the course of those operations, the defendant must
      use reasonable care to intervene to protect the plaintiff against injury
      from that condition only if the plaintiff’s employer’s judgment in
      continuing to work in th[e] face of such a condition was so obviously
      improvident that the defendant should have known that the condition
      created an unreasonable risk of harm to the plaintiff.

             In determining whether the defendant justifiably relied upon the
      decision of the plaintiff’s employer to continue the work despite the
      condition, you should consider the expertise of the plaintiff’s
      employer, the expertise of the defendant, and any other factors which
      would tend to establish whether the defendant was negligent in failing
      to intervene into the operations of the plaintiff’s employer.

The trial court included a definition of “negligence” with respect to Henderson as

follows:

             “NEGLIGENCE” with respect to Quinton Henderson means
      failure to use reasonable care; that is, failure to do that which a person
      of ordinary prudence would have done under the same or similar
      circumstances, or doing that which a person of ordinary prudence
      would not have done under the same or similar circumstances.
                                         22
           “REASONABLE CARE” means that degree of care that
     would be used by a person or company of ordinary prudence under the
     same or similar circumstances.

Appellants objected to the charge during the charge conference as follows:

            DEFENSE ATTORNEY: Defendants would object to the fact
     that the fifth circuit pattern charge was not filed [sic] in terms of the
     duty to intervene and specifically the language which was deleted in
     the context of the duty to intervene is: In determining whether the
     Plaintiff’s employer’s judgment is so obviously improvident that the
     Defendant should have intervened, you may consider that the
     Plaintiff’s employer has a primary duty to provide a safe place to
     work for the Plaintiff and its other employees and that the Defendant
     ordinarily must justifiably rely upon the Plaintiff’s employer to
     provide it[s] employees with a reasonably safe place to work.

           To the extent that was not included in the charge, Defendants
     object.

     ...

            Judge, one other thing. On the blanks we had a discussion about
     definition of “vessel interests.” Are we going with all three parties at
     this point?

             THE COURT: That’s correct. I figured you need to address
     that.

            DEFENSE ATTORNEY: We need to object to that as well. The
     905-B definition in Section 21 defines vessel as being these various
     entities including owner/operator, charter. And it would be
     Defendants’ position that, therefore, there should be a single blank for
     the defendant vessel interest and not two blanks.




                                        23
A. Definition of Negligence, Seaworthiness, Duty to Warn.
      On appeal, the appellants’ first argument regarding alleged jury charge error

is that the trial court erred in defining “Negligence” because for “purposes of

comparative fault under § 905(b) cases, the conduct of a longshoreman is not

measured against that of an ordinary person,’ but is instead ‘adjudged from the

standpoint of a reasonable longshore worker under the circumstances.’” By

instructing the jury to measure the conduct of Henderson against that of a person of

ordinary prudence rather than that of a reasonable longshore worker, according to

appellants, the charge fails to instruct the jury correctly and lowers the standard of

care by which Henderson’s conduct should be measured. Second, appellants argue

that the charge omits the recognition that appellants do “not owe plaintiff the duty

to provide a seaworthy vessel” and that it fails to include language that a vessel is

only liable if it is “guilty of negligence that was the legal cause of the plaintiff’s

injury.” Third, appellants argue that the trial court erred in failing to submit “any

discussion of the vessel’s corollary duty to warn of latent hazards under the

turnover duty, which contains the open and obvious defense.” However, appellants

failed to make any of these objections to the charge and never brought the issues to

the trial court’s attention. Accordingly, we conclude that the Vessel Defendants did




                                         24
not preserve these complaints for review on appeal, and we overrule each of these

points. See Tex. R. App. P. 33.1(a).

B. Submission of Vessel Defendants in Question No. 2.

      Appellants also complain on appeal about the trial court’s submission of

Question No. 2, arguing that the question was defective because “Question 2

erroneously asked the jury to separately quantify the fault of the vessel owner and

the vessel operator.” Question 2 was conditioned upon the findings in Question 1,

and therefore should be read in conjunction with Question 1 of the jury charge.

The respective questions and findings of the jury were as follows:

                                QUESTION NO. 1

            Did the negligence, if any, of those named below proximately
      cause the occurrence in question?

             ANSWER-“Yes” or “No” for each of the following:

             a. PROSPERITY MANAGEMENT, S.A.                     YES

             b. IRIKA SHIPPING, S.A.                            YES

             c. QUINTON HENDERSON                               YES

                            QUESTION NO. 2

            What percentage of the negligence that caused the occurrence
      do you find to be attributable to each of those found by you, in answer
      to Question No. 1, to have been negligent?

             a. PROSPERITY MANAGEMENT, S.A.                     30%
                                        25
              b. IRIKA SHIPPING, S.A.                            40%

              c. QUINTON HENDERSON                               30%

                                                  TOTAL        100%

The Vessel Defendants objected on the record at trial as follows:

            DEFENSE ATTORNEY: Judge, one other thing. On the blanks
      we had a discussion about definition of “vessel interests.” Are we
      going with all three parties at this point?

              THE COURT: That’s correct. I figured you need to address
      that.

             DEFENSE ATTORNEY: The 905-B definition in Section 21
      defines vessel as being these various entities including
      owner/operator, charter. And it would be Defendants’ position that,
      therefore, there should be a single blank for the defendant vessel
      interest and not two blanks.

             THE COURT: Well, considering the concern over whether
      there would be joint and several liability and the viability potential --
      or the potential for viability, or lack thereof, of either of the parties
      inability at this late hour for it to be resolved in terms of an
      agreement, the Court will overrule that objection and submit all three.

The Vessel Defendants failed to specify to the trial court whether their objection

was to question one, question two, or both questions. And, the record does not

demonstrate that any further argument was made to the trial court on this point.

On appeal, the Vessel Defendants specifically complain only about question two

and not question one. Accordingly, the Vessel Defendants did not preserve their

objection on appeal to question two. See Tex. R. App. P. 33.1(a).
                                         26
C. Omission of Language Related to the Duty to Intervene.

      The Vessel Defendants’ final argument regarding charge error pertains to

omitted language in the instruction. More specifically, the Vessel Defendants

expressly made the following objection:

             DEFENSE ATTORNEY: Defendants would object to the fact
      that the fifth circuit pattern charge was not filed in terms of the duty to
      intervene and specifically the language which was deleted in the
      context of the duty to intervene is: In determining whether the
      Plaintiff’s employer’s judgment is so obviously improvident that the
      Defendant should have intervened, you may consider that the
      Plaintiff’s employer has a primary duty to provide a safe place to
      work for the Plaintiff and its other employees and that the Defendant
      ordinarily must justifiably rely upon the Plaintiff’s employer to
      provide it[s] employees with a reasonably safe place to work.

            To the extent that was not included in the charge, Defendants
      object.

      The language that was omitted pertains to the duty to intervene. Regarding

the duty to intervene, the Fifth Circuit’s pattern jury instruction includes the

following:

             The standard of care [which] a vessel operator owes to [the
      plaintiff] after [the plaintiff’s] employer began its operations on the
      vessel is different than the standard of care governing the vessel
      operator’s actions before the employer began its vessel operations.

            If, after [the plaintiff’s] employer [] began its operations on the
      vessel, [the defendant] learned that an apparently dangerous condition
      existed (including a condition which existed before [the plaintiff’s]
      employer began its operations) or has developed in the course of those

                                          27
        operations, [the defendant] vessel owner must use reasonable care to
        intervene to protect [the plaintiff] against injury from that condition
        only if [the plaintiff’s] employer’s judgment in continuing to work in
        the face of such a condition was so obviously improvident that [the
        defendant] should have known that the condition created an
        unreasonable risk of harm to [the plaintiff]. In determining whether
        [the plaintiff’s] employer’s judgment is “so obviously improvident”
        that [the defendant] should have intervened, you may consider that
        [the plaintiff’s] employer has the primary duty to provide a safe place
        to work for [the plaintiff] and its other employees, and that [the
        defendant] ordinarily must justifiably rely upon [the plaintiff’s]
        employer to provide his employees with a reasonably safe place to
        work. In determining whether [the defendant] justifiably relied upon
        the decision of [the plaintiff’s] employer to continue the work despite
        the condition, you should consider the expertise of [the plaintiff’s]
        employer, the expertise of [the defendant], and any other factors that
        would tend to establish whether [the defendant] was negligent in
        failing to intervene into the operations of [the plaintiff’s] employer.

Fifth     Circuit   Pattern    Jury    Instruction    No.    4.11,    available   at

http://www.lb5.uscourts.gov/juryinstructions/fifth/2014civil.pdf (emphasis added).

The trial court’s charge in this case omitted the italicized language. The Vessel

Defendants expressly requested that the omitted language be included. And, the

Vessel Defendants read into the record the language that was omitted.

        Although the Vessel Defendants did not explain or state specifically why the

omitted language was necessary, under the facts and circumstances of this case, the

specific grounds were apparent from the context and content of the omitted

language. Accordingly, we conclude that the Vessel Defendants adequately

preserved their objection to the omission of the requested language. See Tex. R.
                                          28
App. P. 33.1(a); see also State Dep’t of Highways & Public Transp. v. Payne, 838
S.W.2d 235, 241 (Tex. 1992) (“There should be but one test for determining if a

party has preserved error in the jury charge, and that is whether the party made the

trial court aware of the complaint, timely and plainly, and obtained a ruling.);

Anderson v. Higdon, 695 S.W.2d 320, 325 (Tex. App.—Waco 1985, writ ref’d

n.r.e.) (objection can be considered to be sufficiently detailed if the stated grounds

are sufficient to support the conclusion that the trial court was fully cognizant of

the ground of complaint and deliberately choose to overrule it).

      Because the vessel owner has a reasonable expectation that the stevedore

will provide a safe place to work for the longshoremen in the stevedore’s employ,

and also inspect the work areas, courts have described the “duty to intervene” as a

“narrow duty that ‘requires something more than mere shipowner knowledge of a

dangerous condition.’” Aguilar v. Bollinger Shipyards, Inc., 833 F. Supp. 2d 582,

592 (E.D. La. 2011) (quoting Singleton v. Guangzhou Ocean Shipping Co., 79 F.3d
26, 28 (5th Cir. 1996)). “[I]t is the stevedore, not the shipowner, who assumes the

responsibility for the safety of its employees[,]” and the vessel owner is entitled to

rely on the stevedore’s expertise to remedy a dangerous condition. Futo v. Lykes

Bros. S.S. Co., 742 F.2d 209, 215-16 (5th Cir. 1984).




                                         29
      Nevertheless, the vessel owner may still owe a duty to intervene. The

Scindia “duty to intervene” imposes liability upon a vessel owner if the owner has

“actual knowledge both of a hazardous condition and that the stevedore, in the

exercise of ‘obviously improvident’ judgment, intends to continue work in spite of

that condition.” Gay v. Barge 266, 915 F.2d 1007, 1012 (5th Cir. 1990) (emphasis

in original); see Helaire, 709 F.2d at 1036 (“[E]ven though the owner is generally

relieved of responsibility for accidents which occur once the unloading process has

begun, ‘if [the stevedore’s] judgment . . . was so obviously improvident that [the

owner], if it knew of the defect and that [the stevedore] was continuing to use it,

should have realized the [defect] presented an unreasonable risk of harm to the

longshoremen, . . . in such circumstances [the owner] had a duty to intervene’ and

eliminate or neutralize the hazard.”) (quoting Scindia Steam Navigation Co., 451
U.S. at 175-76). This duty has been described as “narrow and requires ‘something

more’ than mere shipowner knowledge of a dangerous condition.” Singleton, 79
F.3d at 28 (quoting Futo, 742 F.2d at 215). “[I]n order for the expert stevedore’s

judgment to appear ‘obviously improvident,’ that expert stevedore must use an

object with a defective condition that is so hazardous that anyone can tell that its

continued use creates an unreasonable risk of harm -- even when the stevedore’s

expertise is taken into account.” Greenwood v. Societe Francaise De, 111 F.3d
30
1239, 1249 (5th Cir. 1997) (citations omitted); see also Clay v. Daiichi Shipping,

74 F. Supp. 2d 665, 674 (E.D. La. 1999). Nevertheless, “[t]he shipowner, within

limits, is entitled to rely on the stevedore, and owes no duty to the longshoreman to

inspect or supervise the cargo operations.” Scindia Steam Navigation Co., 451 U.S.

at 172 (emphasis in original); Greenwood, 111 F.3d at 1249.

      Notably, the Supreme Court has stated that with respect to the vessel

owner’s duty to intervene that “absent contract provision, positive law, or custom

to the contrary . . . the shipowner has no general duty by way of supervision or

inspection to exercise reasonable care to discover dangerous conditions that

develop within the confines of the cargo operations that are assigned to the

stevedore. See Scindia Steam Navigation Co., 451 U.S. at 172. Henderson argued

to the jury that Irika’s own safety manual contained language that established what

Prosperity and Irika should have done and that the Vessel Defendants failed to

comply with Irika’s own manual. 7

      7
        According to the record on appeal, Henderson also requested a proposed
instruction for additional language regarding the negligence of the Vessel
Defendants. More specifically, Henderson requested and the trial court refused to
submit the “ISM Code” instruction which plaintiff states in the record he tendered
to be included as part of the negligence definition for the two defendants.
However, a copy of the tendered instruction is not included in the clerk’s record.
And, it is unclear from the reporter’s record whether Henderson’s “ISM Code”
instruction relates specifically to the duty to intervene, and Henderson did not
cross-appeal on this point.
                                         31
      Henderson and the Vessel Defendants presented evidence to the jury

pertaining to Irika’s safety manual, the International Safety Management standards,

as well as custom and practice in the industry with respect to non-skid surfaces and

paint, and the safety programs and applicable rules and regulations governing

vessel owners. Additionally, the Vessel Defendants presented evidence to the jury

that it was generally the obligation of the stevedore (the employer of Henderson) to

provide Henderson with a safe place to work, but the vessel owner retained a duty

to intervene under certain circumstances.

      The charge as submitted properly instructed the jury that:

      In determining whether the defendant justifiably relied upon the
      decision of the plaintiff’s employer to continue the work despite the
      condition, you should consider the expertise of the plaintiff’s
      employer, the expertise of the defendant, and any other factors which
      would tend to establish whether the defendant was negligent in failing
      to intervene into the operations of the plaintiff’s employer.

      However, appellants argue that by omitting the requested instruction the

charge erroneously omits language regarding the stevedore’s primary duty to

provide a safe workplace for its employees. We agree. An instruction is proper if it

might aid the jury in answering the questions presented to them, or if there is any

support in the evidence for the instruction. Louisiana-Pacific Corp. v. Knighten,

976 S.W.2d 674, 676 (Tex. 1998). The charge here instructed the jury that it should

consider certain factors in determining whether the defendant “justifiably relied” (a
                                         32
phrase used only by the conditional omitted instruction) upon the decision of the

plaintiff’s employer to continue the work despite the condition. Under the

controlling standard as outlined in Scindia and Howlett on the duty to intervene,

the absence of the requested language renders the language that was included

incomplete and it misplaced the requirement that the defendant ordinarily

justifiably relies upon the plaintiff’s employer to provide his employees with a

reasonably safe place to work in determining whether the plaintiff’s employer’s

judgment is “so obviously improvident” that the defendant should have intervened.

The inclusion of the instruction regarding what the jury should consider in

determining whether the defendant “justifiably relied” upon the decision of the

plaintiff’s employer to continue the work despite the condition, necessitated the

inclusion of the omitted instruction. 8 The charge as presented to the jury

improperly instructed the jury by failing to inform the jury under what

circumstances (as provided for in the omitted instruction) the jury should

determine whether the defendant justifiably relied upon the decision of the

plaintiff’s employer to continue the work despite the condition.

      Nevertheless, even if we assume that the requested language was necessary

to properly instruct the jury regarding the duty to intervene, we must also
      8
        We make no decision regarding whether or not the trial court should adopt
the Fifth Circuit pattern jury instructions for a section 905(b) claim.
                                         33
determine whether or not the charge error “probably caused the rendition of an

improper judgment[.]” Tex. R. App. P. 44.1(a)(1); Shupe, 192 S.W.3d at 579-80.

To determine whether an alleged error in the jury charge is reversible, we consider

the pleadings of the parties, the evidence presented at trial, and the charge in its

entirety. Island Recreational Dev. Corp., 710 S.W.2d at 555; Tex. Mut. Ins. Co. v.

Boetsch, 307 S.W.3d 874, 880 (Tex. App.—Dallas 2010, pet. denied). We reverse

the trial court only when the error in the charge amounted to such a denial of the

rights of the complaining party that it probably caused the rendition of an improper

judgment. Tex. R. App. P. 44.1(a)(1); Wal-Mart Stores, Inc. v. Johnson, 106
S.W.3d 718, 723 (Tex. 2003). “Charge error is generally considered harmful if it

relates to a contested, critical issue.” Columbia Rio Grande Healthcare, L.P. v.

Hawley, 284 S.W.3d 851, 856 (Tex. 2009).

      The instruction the Vessel Defendants requested related to one of the three

duties recognized by Scindia, and clearly concerned “a contested, critical issue.”

Id. Considering the pleadings of the parties and the nature of this case, the

evidence presented at trial, as well as the charge in its entirety, we conclude that

the refusal to give the requested instruction was reasonably calculated to and

probably did cause the rendition of an improper judgment.




                                        34
      When reversing a trial court’s judgment, an appellate court must render the

judgment that the trial court should have rendered, except when “the interests of

justice require a remand for another trial.” Tex. R. App. P. 43.3(b). Generally, a

legal sufficiency challenge, if successful, would result in rendition. Scott Bader,

Inc. v. Sandstone Products, Inc., 248 S.W.3d 802, 822 (Tex. App.—Houston [1st

Dist.] 2008, no pet.). However, an appellate court has broad discretion to remand a

case in the interest of justice. Id. Resolution of appellants’ factual sufficiency

challenges in their favor would not result in greater relief under the circumstances

of this case, because when, as here, an appellate court decision alters or clarifies

the way in which a claim should have been submitted to the jury, the case may be

remanded in the interest of justice. See Torrington Co. v. Stutzman, 46 S.W.3d 829,

840-41 (Tex. 2000); see also Helaire, 709 F.2d at 1043 (reversing and remanding

for a new trial because the jury charge did not restrict Mobil’s liability to situations

of actual knowledge in accordance with Scindia Steam Navigation Company).

Because our decision clarifies the manner in which Henderson’s section 905(b)

claim should have been submitted to the jury, we sustain issue three in part,

conclude that the interests of justice require a remand for a new trial, and we need

not address that portion of appellants’ second issue in which they challenge the




                                          35
factual sufficiency of the evidence to support the jury’s verdict. See Tex. R. App.

P. 47.1. We reverse the trial court’s judgment and remand for a new trial.

      REVERSED AND REMANDED.



                                               ________________________________
                                                      LEANNE JOHNSON
                                                            Justice

Submitted on May 29, 2014
Opinion Delivered December 18, 2014

Before Kreger, Horton, and Johnson, JJ.




                                          36